                                         Case 3:17-cv-04056-WHO Document 182 Filed 11/03/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DANIEL ZEIGER,                                   Case No. 3:17-cv-04056-WHO
                                                       Plaintiff,
                                   8
                                                                                          ORDER ON SUPPLEMENTING THE
                                                v.                                        RECORD
                                   9

                                  10     WELLPET LLC,                                     Re: Dkt. No. 178
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The defendant’s motion to submit several additional pieces of testimony to the class

                                  14   certification record—an action the plaintiff does not oppose—is GRANTED.

                                  15          IT IS SO ORDERED.

                                  16   Dated: November 3, 2020

                                  17

                                  18
                                                                                                  William H. Orrick
                                  19                                                              United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
